DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed 9 August 2022 have been fully considered but they are not persuasive.
i.	Applicant argues failure of the reference Du et al. (2016/0070967) to teach “...the fingerprint imaging sensor and the spoof detector sensor are separate sensors...wherein the fingerprint imaging sensor and the spoof detector sensor operate concurrently during a single contact between the finger and the fingerprint authentication system to perform the user authentication operation for authenticating the user...” on grounds of Du allegedly (a) retrieving all image-based liveness determinations from a same single image, as well as (b) neither of Du’s analysis stages includes authenticating the biometric object (considered by Applicant an additional and different operation not performed in parallel with either analysis stages).  The Office respectfully disagrees.
(i.a.)	Per the admission on p. 7 of the prior Office Action (and footnote on the same page), as is similarly presented below in the current Office Action, Du is interpreted to not provide a teaching of a spoof transducer (detector) differing from transducers implementing fingerprint detection.  This echoes Applicant’s argument of Du lacking a teaching of separate sensors used for fingerprint imaging and spoof detection.  Applicant’s argument is thus rendered moot.
(i.b.)	The claim recites language “...fingerprint imaging sensor and the spoof detector sensor operate concurrently...” differing from the argued requirement for authenticating the biometric object to be one of two stages performed in parallel.  Applicant either imports unclaimed limitations from the specification as basis for the argued deficient teaching, or misconstrues the invention of the instant application.  Neither of these is persuasive.   
ii.	Applicant argues the failure of the reference Sammoura et al. (2018/0369866) to teach “...the fingerprint imaging sensor and the spoof detector sensor are separate sensors...wherein the fingerprint imaging sensor and the spoof detector sensor operate concurrently during a single contact between the finger and the fingerprint authentication system to perform the user authentication operation for authenticating the user...” on grounds of Sammoura allegedly teaching (a) detection steps executed in sequence, as well as (b) a single sensor used for the aforementioned sequential procedure steps.  The Office respectfully disagrees.
(ii.a.)	Sammoura modifies Du.  Du’s of procedure steps occurring in either one of serially or in parallel [0041] are applicable in the combination of Du and Sammoura.
(ii.b.)	Sammoura teaches, in addition to an embodiment wherein one sensor array performs operation steps (Figure 12; [0085]), another embodiment wherein differing sensor subsets execute respective ones of two operation steps ([0079], [0080]).  Applicant lends no clarification on grounds by which Sammoura’s multiple sensor subsets, are regarded as a single sensor (or if Applicant substantiates the argument by pointing to an embodiment of Sammoura other that relied upon in the rejection), as argued.  The argument is not persuasive.  
iii.	Applicant’s arguments directed to the allowability of claims depending from those reciting the argued language, are moot in view of the maintained rejection of the independent claims.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 15, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
i.	By amendment of claim 1 to recite limitations of (now cancelled) claim 4, claims depending from claim 1 similarly inherit these limitations of claim 4.  The “...triggers...” language in each of these claims 5, 6 is interpreted to convey the temporal relationship between operation of the fingerprint imaging sensor and the spoof detector sensor (i.e. one precedes the other).
	By inheriting the limitations of claim 1, claims 5 and 6 capture an embodiment wherein fingerprint imaging sensor and the spoof detector sensor both operate concurrently and sequentially.  This is interpreted as the unintentional combination of multiple embodiments which are described in the disclosure to exist separately.  There is no support for such operation.
ii.	Claims 15 and 16 are interpreted to suffer deficiencies similar to those described above with respect to claims 5 and 6, in light of claim 12 being amended to capture limitations previously recited in (now cancelled) claim 14 (similar to claim 4).  Claim 15 and 16 are thus rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 13, 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (2016/0070967; hereinafter Du)1 in view of Sammoura et al. (2018/0369866; hereinafter Sammoura)2.

Regarding claim 1, Du discloses a fingerprint authentication system [0090] comprising: 
a fingerprint imaging sensor (702 of Figure 15C) comprising a two-dimensional array (Figure 14: Two directions in which 702 extends) of ultrasonic transducers, the fingerprint imaging sensor for capturing an image of a fingerprint of a finger ([0080]: Fingerprint image acquisition with ultrasonic sensor array); 
a spoof detector sensor for capturing data used to determine whether the finger is a real finger (Application of quality metrics [0076] or chosen characteristics of an image captured with the ultrasonic array confirm liveness [0080] for detecting presence of a spoof [0005]); 
a contact layer (740 of Figure 15C) overlying the fingerprint imaging sensor and the spoof detector sensor ([0094]: “...ultrasonic sensor array 7023 is positioned beneath a common cover layer 740 that may serve as a platen for the ultrasonic sensor array...”), the contact layer for receiving the finger of a user (Biometric object in the form of a finger [0020] is placed on the platen [0014]); and 
a processor (921 of Figure 16B), wherein the processor is configured to perform a user authentication operation (Allowance of access or the requested activity [0040] is considered among device functionality provided by the processor [0099]) using the fingerprint imaging sensor and the spoof detector sensor (Figure 1: Selection of one of 150 or 153 results from determination of liveness, whose basis is analysis {103} of the captured image {100}), wherein the user authentication operation is for authenticating a user using a single touch action (“...EBS...” forming the basis for allowing/denying access or an activity [0017] is a non-temporal alternative to analysis of image information sets gathered at different times, instead using image information at a {single} particular time [0016], [0086]), and wherein the fingerprint imaging sensor (Performing operation of 103B in Figure 3) and the spoof detector sensor (Performing operation of 103A) operate concurrently ([0041]: Parallel) during a single contact between the finger and the fingerprint authentication system ([0086]: Single image) to perform the user authentication operation for authenticating the user (Corresponding to one of 150, 153 of Figure 3).
Du does not make an outright statement of the system being provided with the spoof detector sensor comprising at least one ultrasonic transducer4.

In the same field of endeavor, Sammoura discloses ultrasonic transducers [0001] to facilitate a “...wake-up...” operation (406 of Figure 4A) preceding the capture of a fingerprint image (420).  Force detection (404) preceding the wake-up operation (406) is performed with a subset of transducers ([0079]; e.g. 804 of Figure 8), with another subset of transducers (802) used in the latter step of imaging [0080] a fingerprint [0059].  Power consumption may be reduced [0005].
Du provides an example of the system comprising both an ultrasonic sensor and ultrasonic button [0094], but is silent regarding either of these, or differing subsets of the sensor array performing a respective one of spoof detection and fingerprint imaging.  Considering Du’s spoof presence detection [0005] functioning as the latter discussed “...waking up...” the system or portions thereof [0102], it is clear that Du stands to benefit from modification in view of Sammoura.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Du to be modified wherein the spoof detector sensor comprises at least one ultrasonic transducer in view of the teaching of Sammoura to reduce power consumption.
Du in view of Sammoura does not make an outright statement of the system being provided wherein (a) the fingerprint imaging sensor and the spoof detector sensor are separate sensors that are positioned such that the finger interacts with both the fingerprint imaging sensor and the spoof detector sensor during the user authentication operation using the single touch action, with (b) first and second processors respectively dedicated to controlling operation of the fingerprint imaging sensor and spoof detector sensor, and cooperatively performing a user authentication operation using the fingerprint imaging sensor and the spoof detector sensor.  
However, please consider the following, regarding (a).  Sammoura’s at least one alternative example captured in Figures 4B – 5B describes imaging (420) occurring when a “...finger continues pressing...” [0066], which is in direct contrast with the detection of a finger lifting (YES to 410).  Said “...continues pressing...” is considered – in keeping with Du’s description of a finger “...pressed and held...” [0043] – to describe a finger that is substantially stationary, other than the changing force/pressure applied across sampling events (t.sub.1...t.sub.10) encompassing the start of imaging (514; [0068]).
The position occupied by a finger when waking the device is thus interpreted to be substantially the same finger position during imaging.  It does not exceed ordinary skill in the art to discern that a single finger position from which both waking and imaging operations are performed, overlaps with both first (804 of Figure 8) and second (802) subsets of sensor elements, respectively performing said waking5 and imaging operations [0080].  Albeit indirect, this is considered a fair reading on the claim limitation.
Please consider the following, regarding (b). Sammoura indicates [0111] that “...[a] processor also may be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration. In some implementations, particular processes and methods may be performed by circuitry that is specific to a given function...” (emphasis added).  A single processor may thus be implemented instead by a plurality of microprocessors, each specific to a given function.
One having ordinary skill in the art would consider Sammoura’s imaging and preceding detection modes [0079] to each be examples of the aforementioned “...given function...” for which a respective one of a plurality of microprocessors is dedicated, and thus controlling the sensor(s) associated with said given function.  Albeit indirect, this is considered a fair reading on the claim limitation.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Sammoura indirectly discloses the system being provided wherein the fingerprint imaging sensor and the spoof detector sensor are separate sensors that are positioned such that the finger interacts with both the fingerprint imaging sensor and the spoof detector sensor during the user authentication operation using the single touch action, with first and second processors respectively dedicated to controlling operation of the fingerprint imaging sensor and spoof detector sensor, and cooperatively performing a user authentication operation using the fingerprint imaging sensor and the spoof detector sensor, as claimed, in view of the reasoning above.  
Regarding claim 2, Du in view of Sammoura discloses the fingerprint authentication system of claim 1.  Du discloses the system wherein the single touch action is a single contact between the finger and the fingerprint authentication system ([0086]: Corresponding to “...single image...”).

Regarding claim 3, Du in view of Sammoura discloses the fingerprint authentication system of claim 1.  Du discloses the system wherein a layout of the contact layer, the fingerprint imaging sensor and the spoof detector sensor is such that the finger interacts with both the fingerprint imaging sensor and the spoof detector sensor during the user authentication operation using the single touch action ([0086]: Fake fingerprint is determined using liveness feature methodology applied to single fingerprint image).

Regarding claim 5, Du in view of Sammoura discloses the fingerprint authentication system of claim 1.  Du discloses the system wherein the fingerprint imaging sensor (Figure 4: Comprising at least one of stages 1 – 3) triggers activation of the spoof detector sensor (Stage 4) during the user authentication operation (Resulting in one of 150, 153) in response to detecting the finger interacting with the fingerprint authentication system (100).

Regarding claim 6, Du in view of Sammoura discloses the fingerprint authentication system of claim 1.  Du discloses the system wherein the spoof detector sensor (103A of Figure 2) triggers activation of the fingerprint imaging sensor (103B) during the user authentication operation in response to determining that the finger is a real finger during the single touch action (“...Live...” in response to 103A).

Regarding claim 7, Du in view of Sammoura discloses the fingerprint authentication system of claim 1.  Du discloses the system wherein the user authentication operation comprises: performing a matching operation comparing the image of the fingerprint captured at the fingerprint imaging sensor to a stored fingerprint image of an authenticated user ([0071]: Determining similarity to template of previously enrolled user); and confirming that the image of the fingerprint is from a real finger based on the data used to determine whether the finger is a real finger captured at the spoof detector sensor ([0072]: Confirming real finger classification, as opposed to the spoof finger classification, or any among its sub-classifications).

Regarding claim 8, Du in view of Sammoura discloses the fingerprint authentication system of claim 7.  Du discloses the system wherein the fingerprint imaging sensor also captures data used to determine whether the finger is a real finger ([0072]: Feature type, vector, matrix or value).

Regarding claim 9, Du in view of Sammoura discloses the fingerprint authentication system of claim 8.  Du discloses the system wherein the user authentication operation comprises: weighting the data used to determine whether the finger is a real finger captured at the fingerprint imaging sensor differently than the data used to determine whether the finger is a real finger captured at the spoof detector sensor (Figure 2: 103A considered having greater weight than 103B, by virtue of precluding 103B from consideration when the determination of 103A is “...Dead...”).

Regarding claim 10, Du in view of Sammoura discloses the fingerprint authentication system of claim 7.  Du discloses the system wherein the spoof detector sensor also captures signal characteristics data for use during the matching operation of the user authentication operation (Determination if captured image pattern types [0071] match pattern types of sub/classifications spoof finger [0072]).

Regarding claim 11, Du in view of Sammoura discloses the fingerprint authentication system of claim 1.  
Du does not make an outright statement of the system being provided wherein the user authentication operation comprises: using a location of the finger relative to the fingerprint imaging sensor and the spoof detector sensor in performing user authentication.
However, Sammoura ultrasonic transducers [0001] are divided into first (804 of Figure 8) and second (802) subsets, with the first set (804) formed exclusively at the periphery of the array [0080] and performing the wake-up operation (406 of Figure 4A).  If a user’s contact with the device were either one of (a) less than the predefined threshold (404) or (b) occupying a position relative to the array not corresponding a peripheral position of at least one among the first subset (804), no imaging with the second subset (802) occurs.  This is considered an indirect teaching of finger location used in performing user authentication, and is among the means by which power consumption is reduced [0005].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Du to be modified wherein the user authentication operation comprises: using a location of the finger relative to the fingerprint imaging sensor and the spoof detector sensor in performing user authentication in view of the teaching of Sammoura to reduce power consumption.


Regarding claim 12, Du discloses a method [0115] for authenticating a fingerprint at a fingerprint authentication system [0090], the method comprising: 
receiving a finger (750 of Figure 7A) of a user at a contact layer (740; see also Figure 15C) of the fingerprint authentication system [0090], 
the contact layer (740) overlying a fingerprint imaging sensor comprising a two-dimensional array of ultrasonic transducers and a spoof detector sensor ([0094]: “...ultrasonic sensor array 7026 is positioned beneath a common cover layer 740 that may serve as a platen for the ultrasonic sensor array...”); 
during a single touch action between the finger and the contact layer, wherein the single touch action is a single contact between the finger and the contact layer (“...EBS...” forming the basis for allowing/denying access or an activity [0017] is a non-temporal alternative to analysis of image information sets gathered at different times, instead using image information at a {single} particular time [0016], [0086]): 
capturing an image of a fingerprint of the finger at the fingerprint imaging sensor ([0080]: Fingerprint image acquisition with ultrasonic sensor array); and 

capturing data used to determine whether the finger is a real finger at the spoof detector sensor (Application of quality metrics [0076] or chosen characteristics of an image captured with the ultrasonic array confirm liveness [0080] for detecting presence of a spoof [0005]); and 
performing a user authentication operation (Figure 1: One of 150, 153) using the image of the fingerprint as captured by the fingerprint imaging sensor and the data used to determine whether the finger is a real finger as captured at the spoof detector sensor (Figure 1: Determination of liveness {unnumbered}, whose basis is analysis {103} of the captured image {100}), wherein 
the user authentication operation is for authenticating a user using the single touch action ([0086]: Corresponding to “...single image...”) and wherein the capturing the image of the fingerprint of the finger at the fingerprint imaging sensor (Comprising 103B of Figure 3) and the capturing the data used to determine whether the finger is a real finger at the spoof detector sensor (Comprising 103A) are performed concurrently ([0041]: Parallel) during the single contact between the finger and the contact layer of the fingerprint authentication system ([0086]: Single image).
Du does not make an outright statement of the method being provided with the spoof detector sensor comprising at least one ultrasonic transducer7.
In the same field of endeavor, Sammoura discloses ultrasonic transducers [0001] to facilitate a “...wake-up...” operation (406 of Figure 4A) preceding the capture of a fingerprint image (420).  Force detection (404) preceding the wake-up operation (406) is performed with a subset of transducers ([0079]; e.g. 804 of Figure 8), with another subset of transducers (802) used in the latter step of imaging [0080] a fingerprint [0059].  Power consumption may be reduced [0005].
Du provides an example of the system comprising both an ultrasonic sensor and ultrasonic button [0094], but is silent regarding either of these, or differing subsets of the sensor array performing a respective one of spoof detection and fingerprint imaging.  Considering Du’s spoof presence detection [0005] functioning as the latter discussed “...waking up...” the system or portions thereof [0102], it is clear that Du stands to benefit from modification in view of Sammoura.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Du to be modified wherein the spoof detector sensor comprises at least one ultrasonic transducer in view of the teaching of Sammoura to reduce power consumption.
Du in view of Sammoura does not make an outright statement of the method being provided, wherein (a) the fingerprint imaging sensor and the spoof detector sensor are separate sensors wherein the fingerprint imaging sensor and the spoof detector sensor are positioned such that the finger interacts with both the fingerprint imaging sensor and the spoof detector sensor during the single touch action, and wherein (b) fingerprint image sensor and spoof detector sensor each comprise a processor dedicated to controlling operation of each sensor.  
However, please consider the following, regarding (a).  Sammoura’s at least one alternative example captured in Figures 4B – 5B describes imaging (420) occurring when a “...finger continues pressing...” [0066], which is in direct contrast with the detection of a finger lifting (YES to 410).  Said “...continues pressing...” is considered – in keeping with Du’s description of a finger “...pressed and held...” [0043] – to describe a finger that is substantially stationary, other than the changing force/pressure applied across sampling events (t.sub.1...t.sub.10) encompassing the start of imaging (514; [0068]).
The position occupied by a finger when waking the device is thus interpreted to be substantially the same finger position during imaging.  It does not exceed ordinary skill in the art to discern that a single finger position from which both waking and imaging operations are performed, overlaps with both first (804 of Figure 8) and second (802) subsets of sensor elements, respectively performing said waking8 and imaging operations [0080].  Albeit indirect, this is considered a fair reading on the claim limitation.
Please consider the following, regarding (b). Sammoura indicates [0111] that “...[a] processor also may be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration. In some implementations, particular processes and methods may be performed by circuitry that is specific to a given function...” (emphasis added).  A single processor may thus be implemented instead by a plurality of microprocessors, each specific to a given function.
One having ordinary skill in the art would consider Sammoura’s imaging and preceding detection modes [0079] to each be examples of the aforementioned “...given function...” for which a respective one of a plurality of microprocessors is dedicated, and thus controlling the sensor(s) associated with said given function.  Albeit indirect, this is considered a fair reading on the claim limitation.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Sammoura indirectly discloses the method being provided wherein the fingerprint imaging sensor and the spoof detector sensor are separate sensors wherein the fingerprint imaging sensor and the spoof detector sensor are positioned such that the finger interacts with both the fingerprint imaging sensor and the spoof detector sensor during the single touch action, and wherein fingerprint image sensor and spoof detector sensor each comprise a processor dedicated to controlling operation of each sensor, as claimed, in view of the reasoning above.

Method claims 13, 15 – 17, 19, 20 are rejected as reciting limitations similar to those recited in system claims 3, 5 – 7, 10, 11, respectively.

Regarding claim 18, Du in view of Sammoura discloses the method of claim 17.  Du discloses the method wherein the performing a user authentication operation using the image of the fingerprint as captured by the fingerprint imaging sensor and the data used to determine whether the finger is a real finger as captured at the spoof detector sensor further comprises: capturing data used to determine whether the finger is a real finger at the fingerprint imaging sensor ([0072]: Feature type, vector, matrix or value); and weighting the data used to determine whether the finger is a real finger captured at the fingerprint imaging sensor differently than the data used to determine whether the finger is a real finger captured at the spoof detector sensor (Figure 2: 103A considered having greater weight than 103B, by virtue of precluding 103B from consideration when the determination of 103A is “...Dead...”).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in Applicant’s 30 September 2020 IDS.
        2 Cited in Applicant’s 30 September 2020 IDS.
        3 [...] Spoof presence corresponding to liveness determination [0005] on the basis of image information discerned from the ultrasonic sensor array [0042] communicating spoof detection and fingerprint imaging performed with the same sensor array.
        4 [***] Recitation in the claim that the spoof detector sensor comprises “...at least one ultrasonic transducer...” that does not explicitly make reference to, or find antecedent basis in the earlier recited “...array of ultrasonic transducers...” forming the fingerprint imaging sensor, implies the at least one spoof transducer being distinct from the array of fingerprint transducers.  This is the interpretation of the claim rendered.
        5 [0037]: “...wake-up...” discerned in accordance with force measurement.
        6 See above footnote with text preceded by [...].
        7 See above footnote with text preceded by [***].
        8 [0037]: “...wake-up...” discerned in accordance with force measurement.